Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 26, 2015

                                    No. 04-15-00234-CV

                   IN THE INTEREST OF J.F.B., ET AL., CHILDREN,

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 13-10-0610-CVW
                        Melissa Uram-Degerolami, Judge Presiding


                                       ORDER
       Appellant Dorothy D.B.'s motion for extension of time to file brief is hereby GRANTED.
Time is extended to July 13, 2015. Further extensions of time will be disfavored.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court